Knowlton, J.
On November 26, 1894, the plaintiff and the defendant entered into a contract in writing, under seal, for the sale of the defendant’s farm and certain personal property upon it to the plaintiff for $4,000, for which the plaintiff was to pay $500 in cash on or before April 1, 1896, and give his personal note for the balance, “ payable in yearly instalments of five hundred dollars each, with interest at five per cent, secured by a mortgage back on said farm.” The plaintiff entered into possession, and there was no breach of the contract on either side until on March 30,1896, a dispute arose between them relative to the construction of the contract. The defendant refused to give a deed of the farm unless the plaintiff would give a mortgage back of the stock and tools, as well as of the farm, to secure the note for the balance.' He contended that, because the defendant agreed to deliver to the plaintiff “a deed of said farm, including the stock and tools belonging thereto,” the word “ farm ” in the clause first above quoted in regard to the mortgage to be given included stock and tools as well as real estate. We are of opinion that the presiding justice rightly ruled against this contention. The requirement of the mortgage relates to the farm alone. The deed of the farm was to include also “ the stock and tools belonging thereto,” thus marking a distinction between the deed and the mortgage. A mortgage of real estate is one thing; a mortgage of personal property is a different thing. One of these instruments is required to be recorded in one place, and the other in a different place. The rights of the parties are enforced differently under the different instruments. There are reasons why a mortgage of a farm would be much more likely to be given and taken as security in ordinary cases than a mortgage of the stock and tools on a farm. We see no good reason for giving the contract the construction for which the defendant contends. Nor is there any such ambiguity in the language as opens the door to the introduction of paroi evidence to explain the meaning of this provision.
Under this construction of the contract the defendant concedes that he is liable for a breach of it, and the only other questions in the case relate to the measure of damages. The plaintiff was entitled to recover as damages the difference between the value of the farm, stock, and tools at the time when *9he was to have a conveyance of them, arid the price which he was then to pay. Old Colony Railroad v. Evans, 6 Gray, 25. Tufts v. Bennett, 163 Mass. 398. This was the rule given to the jury by the presiding judge, and we think there was no such ambiguity or uncertainty in'the instructions as to leave the jury in doubt about his meaning.*
In estimating the damages the jury were rightly permitted to consider how much had been paid by the plaintiff, and how much remained to be paid for the property covered by the contract. The jury did not allow the plaintiff the money paid as an amount had and received by the defendant to the plaintiff’s use. They merely considered it in estimating his damages from the defendant’s failure to make the deed as he had agreed to make it. Exceptions overruled.

 It appeared that the plaintiff had paid to the .defendant $170 on account. The contention - of the defendant appears from the following statements upon his brief. The judge used the following language, in part:
“In arriving at a just conclusion on this, you have first to consider, what was the value of the property in November, 1894? What was the value of the real estate, the farm, and what was the value of the stock and tools? We have no difference between the parties with reference to the tools, because the tools are agreed to be of the same value in 1894 as in 1896. The main question arises with reference to the condition of the stock and the farm. Now, if you find that the stock and the farm were only of the value of three thousand dollars at the time when the contract was made, in November, 1894, and the property had not been increased in value between 1894 and 1896, — no matter with how much energy the plaintiff may have worked, no matter how much time he spent in conducting that farm —if the property had not increased in value at all he would not be entitled to recover here anything more than nominal damages, even though this defendant may have broken the agreement. ... I instructed you, as has been read here by the stenographer in your presence, with reference to what would be the measure of damages at that time. That is, if you find there was any excess in the value of this property over and above the thirty-eight hundred and thirty dollars which was to be paid on April 1st, 1896, the plaintiff would be entitled to recover that excess.”
From the charge of the court the jury might well have understood that they were permitted to find as damages the whole value of the several individual items of improvement; and also all that the farm, stock, and tools were worth over and above the $3,830 on April 1, 1896, thus allowing full value for each item, and also allowing full value for increased value of the farm as a whole. This was double damages, because the different items made up the increased value of the farm and stock as a whole.